Citation Nr: 1444661	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD), claimed as a stomach condition.  



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In April 2012 the Board remanded the issue on appeal in order to provide the Veteran an opportunity to identify additional evidence, and afford him a VA examination in light of his contentions that his GERD symptomatology was worsening.  In August 2012 the Veteran was notified that he could identify or provide additional evidence.  He was afforded a March 2014 VA examination for GERD, and issued a Supplemental Statement of the Case.  As such, the Board finds that there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran's GERD is manifested by symptoms such as pyrosis and regurgitation accompanied by epigastric discomfort and pain, including in the chest and shoulder causing moderate to considerable impairment in health; however, material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health is not demonstrated.

2.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's digestive system disability.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for the assignment of a 30 percent rating, but no higher, for the service-connected GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.20, 4.21, 4.114 including Diagnostic Codes 7399-7305, 7307, 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Service connection, an initial rating, and an effective date have been assigned, such that the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  The Veteran was afforded VA examinations, most recently in March 2014, and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of evaluating this claim.  Although the Veteran declined to attend a Board hearing, he was provided the opportunity to present pertinent evidence before the Board. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  The case is ready for adjudication on the instant matter.

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is important to note that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When an unlisted condition is at issue, it may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).

Diseases of the digestive system are rated under 38 C.F.R. § 4.114.  The Veteran's disability claimed as stomach condition, service connected as GERD, has been rated by analogy under Diagnostic Code 7346.  The Board observes that where the rating decision noted Diagnostic Code 7346, prior Diagnostic Code 7399-7305, this was in relation to the earlier denial of service connection for a stomach condition in 1996.  GERD is a condition that is not listed in the rating schedule, but is similar in anatomical localization and symptomatology to a hiatal hernia, thus ratable under Diagnostic Code 7346.  

Under Diagnostic Code 7346, a 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2013).

The Veteran has suggested that his stomach condition should be rated according to  38 C.F.R. § 4.114, Diagnostic Code 7305 for duodenal ulcers.  Under Diagnostic Code 7305, a moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations warrants a 20 percent rating.  A moderately severe duodenal ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrants a 40 percent rating.  A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  Id.

The RO granted service connection for GERD, claimed as a stomach condition, in a September 2005 rating decision, and evaluated it as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia), effective May 7, 2003.  In October 2007, the Veteran requested an increased rating for his service-connected GERD. 

In May 2008 the Veteran contended that a 30 percent rating would be appropriate according to Diagnostic Code 7305.  The Veteran indicated that he received Ranitidine and other medications for his ulcerations, pain and discomfort, and for gastrointestinal bloating and inability to hold down food.  In December 2008 the Veteran described experiencing problems with regurgitation and shoulder problems related to his GERD.  In December 2009 the Veteran indicated that he experienced GERD manifested by heartburn, chest pain, shoulder pain, and dysphagia.  In March 2010 the Veteran reported that he had daily heartburn and acid reflux, which he believed warranted a 30 percent rating according to Diagnostic Code 7307.  In addition, the Veteran reported that he experienced occasional bloating, intermittent chest pains, shoulder pain, and dysphagia.  

Lay statements of record indicate that the Veteran's acid reflux caused him to regurgitate his food after eating, and sometimes vomit.  The Veteran was on acid reflux medication.  His stomach reportedly hurt all the time.  The Veteran's shoulder hurt him daily.  In addition, the Veteran reportedly complained of a burning sensation in his throat daily, and sometimes did not eat because of the discomfort of the reflux.  

VA treatment records show that the Veteran was prescribed Ranitidine for his stomach.  The records also show that he had used Zantac, and was switched from this to Omeprazole.  In February 2010 the Veteran had put on weight, and felt bloated.  The Veteran had a history of using Omeprazole and Ranitidine, but his GERD symptoms remained unresolved.  There were no upper or lower gastrointestinal symptoms in May 2011.  Social Security disability and treatment records show that the Veteran reported Bayer aspirin caused a sour stomach side effect for him.  

In November 2007 the Veteran was afforded a VA examination, wherein he reported experiencing symptoms of reflux since the late 1990s.  There were no medical records available for review.  The Veteran reported being given over-the-counter medications and antacids to drink.  He had an EGD (esophagogastroduodenoscopy) approximately six months earlier when his symptoms became severe, and was told that he had acid reflux.  The Veteran reported that he took Ranitidine.  He denied experiencing dysphagia for solids or liquids.  He reported experiencing epigastric discomfort that was intermittent with no clear cut aggravating or relieving factors.  The Veteran reported having a substernal burning and tasting acid at the back of his throat.  He indicated that he experienced symptoms daily without medication.  He indicated that he experienced symptoms twice weekly with medication.  The Veteran experienced occasional nausea but no vomiting.  There was no hematemesis, melena, or hematochezia.  There was no weight loss.  Appetite was, however, poor.  There had not been any hospitalization or surgery.  There was no history of esophageal trauma.  The effect of the Veteran's GERD was that he had to take medications.  There was no history of anemia or treatment thereof.  The Veteran's general state of health was moderate.  

On examination, the Veteran's abdomen was soft, with mild epigastric tenderness.  There was no rebound tenderness, guarding or rigidity.  No bowel sounds were heard, and no organomegaly was appreciated.  There were no lesions in the oropharynx.  Impression was of GERD.

The Veteran was afforded a March 2009 VA examination for his GERD.  He had not had surgery in relation to his acid reflux.  The Veteran described experiencing daily heartburn with acid reflux with certain foods.  The Veteran reported that he took over-the-counter antacids that helped the flare-ups.  He indicated that he took Prilosec and Zantac daily with minimal benefit.  He reported intermittent chest pain, shoulder pain, and dysphagia with the acid reflux.  The Veteran occasionally vomited food contents.  He denied any hematemesis, melena, gastrointestinal (GI) bleeding, weight loss, loss of appetite, or other GI related symptoms.  There were no sedentary or activity restrictions to his employment from this condition.  Examination showed that his abdomen was soft, with minimal tenderness in the upper abdomen, and without organomegaly.  

In a March 2014 examination, the examiner noted that the Veteran's medical history in regards to GERD indicated that he first experienced epigastric distress, heartburn and regurgitation in the early 1970s while in Vietnam; that he underwent an EGD; and he was placed on prescriptions.  The Veteran was currently prescribed Omeprazole, daily.  His symptoms, pyrosis and regurgitation, had improved with his prescription.  The Veteran reported, however, that he continued to experience occasional symptoms of heartburn or regurgitation a couple times a week.  There were no incidents of nausea and vomiting, dysphagia, substernal or arm or shoulder pain.  In addition, the Veteran's weight was stable and there was no history of hematemesis.  The Veteran reported that he was doing the same in relation to his previous evaluation and set of symptoms.  

As such, the examiner noted that the Veteran experienced pyrosis (heartburn) and regurgitation.  The Veteran did not have an esophageal stricture, spasm or diverticula.  The Veteran did not experience other pertinent physical findings, complications, conditions, signs and or symptoms.  No diagnostic imaging or laboratory testing was performed.  The Veteran's esophageal condition did not impact his ability to work.  Impression was of GERD, mild (or moderate when medication was missed).  The examiner opined that the level of disability had not improved and had not significantly worsened, but remained the same.  

The Board has carefully considered the Veteran's reports regarding his symptoms, to include heartburn and regurgitation with some shoulder and chest pain or discomfort, dysphagia with acid reflux, regurgitation and occasional vomiting, and acknowledges his assertions that his disabilities are more severe than presently contemplated by the ratings. 

The Veteran's reported symptomatology coming from GERD, provides competent lay evidence in support of his claim.  Competent lay evidence is any evidence not requiring that that the proponent have specialized education, training, or expertise. 38 C.F.R. § 3.159(a)(2).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id. This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to describe his symptoms of GERD.  The disability and its symptoms, as the Veteran describes them, most closely reflect the disability picture described under the criteria for hiatal hernia.  The Veteran's symptoms closely approximate the criteria for a 30 percent rating, with epigastric distress with pyrosis and regurgitation, accompanied by substernal, chest or shoulder pain.  38 C.F.R. § 4.114, Diagnostic Code 7346.  However, the symptoms described by the Veteran, do not rise to the level of severity that would warrant the assignment of a rating in excess of 30 percent under Diagnostic Code 7346 or any of the diagnostic codes considered.

As such, the Veteran is competent in this case to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his disorder, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disabilities are evaluated. 

Considering the lay and medical evidence, there was no evidence of material weight loss, hematemesis, melena, anemia or other symptoms that alone or in combination produced severe health impairment.  38 C.F.R. §§ 4.6, 4.114, Diagnostic Code 7346.  The Veteran's GERD was productive of epigastric distress and pyrosis (heartburn), dysphagia with acid reflux, regurgitation, occasional vomiting and was accompanied by intermittent chest and shoulder pain.  He experienced loss of appetite, and sometimes did not eat because of his symptoms.  The Veteran, however, maintained his weight and at one point even put on weight, and felt bloated.  Further, impression was of GERD that was mild to moderate dependent on whether or not medication was taken.  GERD was manifested by dysphagia, regurgitation, or arm or shoulder pain that was productive of a considerable impairment of health, especially when the Veteran was without medication.  

The Board concludes that the Veteran's symptom combinations were productive of at most considerable impairment of health.  As such, the Veteran's GERD warrants a 30 percent rating under Diagnostic Code 7346. 

The Veteran's GERD did not meet the criteria for the assignment of a rating higher than 30 percent.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7305, 7346.  Although the Veteran experienced pain and vomiting, the Veteran did not experience material weight loss and hematemesis or melena with moderate anemia.  Even considering the Veteran's symptom combinations there was no indication that the GERD caused severe impairment of health.  The examiners indicated that the Veteran's GERD was moderate without medication.  The Board considers this akin to considerable impairment of health, but not rising to the level of severe impairment of health.  

In addition, the Veteran has specifically contended a higher rating is due according to Diagnostic Code 7305.  This Diagnostic Code is for duodenal ulcers, and considers the severity of the ulcers, and impairment of health as manifested by anemia and weight loss or recurrent incapacitating episodes.  The Board does not find Diagnostic Code 7305 to be most analogous given the Veteran's symptomatology are more like the description provided in Diagnostic Code 7346.  Nevertheless, the next higher rating of 40 percent would only be allowable for symptoms that were moderately severe, less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Here, the Veteran did not experience anemia or weight loss, and there is no indication that he experienced recurrent incapacitating episodes due to his GERD.  Thus, no higher evaluation is warranted according to Diagnostic Code 7305.

Finally, the Veteran has also contended that a higher rating is due according to Diagnostic Code 7307.  This Diagnostic Code is for hypertrophic gastritis (identified by gastroscope), and a 60 percent rating is warranted for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  Here, neither the lay or medical evidence suggests that the Veteran experiences the symptomatology necessary for this rating.  Further, the Board finds that this Diagnostic Code is not most analogous to the Veteran's GERD related symptoms.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's GERD. 

The Board resolves all reasonable doubt in the Veteran's favor, and finds that he is warranted a 30 percent rating for GERD.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected GERD, the evidence of record does not show a distinct period of time during which a rating in excess of 30 percent would be warranted at any time during the rating period under appeal.  The 30 percent rating assigned contemplates the Veteran's overall disability picture, with waxing and waning symptoms that produced considerable impairment of health throughout the rating period under appeal.  Staged ratings have been considered.

Extraschedular Consideration

The Veteran's GERD is evaluated by the rating criteria which specifically contemplate his symptoms to include pain, vomiting, pyrosis, dysphagia, and regurgitation as well as any unlisted symptom combinations caused by his digestive system disability that are productive of considerable impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that his symptoms were congruent with the disability picture represented by the rating assigned and he did not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned.  See 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346.  There is no showing that the disability picture is exceptional when compared to other veterans with the same or similar disabilities.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 30 percent rating for GERD is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


